

115 HR 3078 IH: Iran Ballistic Missile Reporting Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3078IN THE HOUSE OF REPRESENTATIVESJune 27, 2017Mr. Kihuen (for himself, Mr. Moulton, Mr. Nadler, Ms. Rosen, Mr. Cicilline, Mr. Lamborn, Mr. Weber of Texas, and Mr. Gottheimer) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend quarterly reports on confirmed ballistic missile launches from Iran and imposition of sanctions in connection with those launches. 
1.Short titleThis Act may be cited as the Iran Ballistic Missile Reporting Act of 2017. 2.FindingsCongress finds the following: 
(1)Iran continues to test ballistic missile technology notwithstanding the restrictions imposed under United Nations Security Council Resolution 2231 (2015).  (2)On January 29, 2017, Iran tested the medium-range Khorramshahr ballistic missile that flew 600 miles before exploding, in a failed test of a reentry vehicle. 
(3)According to press reports, in March 2017 Iran tested two short-range Fateh 110 ballistic missiles.  (4)Iran has inscribed anti-Israel propaganda on its missiles, including Israel should be wiped off the Earth. 
3.Extension of quarterly reports on confirmed ballistic missile launches from Iran and imposition of sanctions in connection with those launchesSection 1226(e) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking December 31, 2019 and inserting December 31, 2022.   